The competent evidence supports the judgment of the Supreme Court upon a factual finding and, therefore, this court will not reverse. Zober v. Turner, 106 N.J.L. 86. The bureau, in conducting hearing under the Workmen's Compensation act, is not bound by the technical rules of evidence. Pamph. L. 1918, p.
433, § 9. But it is bound to ascertain the substantial rights of the parties. Scalise v. Uvalde Asphalt Paving Co., 98 Id.696. The legislature cannot be supposed to have intended that the substantial rights of the parties should be ascertained from hearsay testimony. Although such testimony can be received by the bureau it can form no basis for an award. The substantial rights of the parties must be settled by such evidence as has always been regarded as competent in courts of law. Since the *Page 589 
bureau is not liable to be misled by testimony which is not evidential the observance of the technical rules is of less importance than at a trial in the courts of law. The bureau cannot, however, disregard the fundamental rules of judicial proof in making awards. Its finding must be sustained by competent evidence.
The judgment is affirmed.
For affirmance — THE CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None.